Citation Nr: 1715200	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension other than as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This issue was among those before the Board in December 2012, when entitlement to service connection for basal cell and squamous cell carcinomas, a thyroid disability, and right ear hearing loss was denied.  Those claims are no longer on appeal before the Board.  Other issues were remanded for additional development, including the claim for service connection for hypertension.  

In December 2015, the Board denied entitlement to service connection for hypertension, left ear hearing loss, and tinnitus.  An increased rating to 20 percent, but no more, for service connected diabetes mellitus was also granted.  The issues of entitlement to service connection for a psychiatric disability, service connection for hypertension as a result of herbicide exposure, and entitlement to an initial compensable rating for erectile dysfunction were remanded for further development.  

The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR) to vacate and remand the December 2015 denial of service connection for hypertension as secondary to service-connected diabetes mellitus.  The appeals for service connection for left ear hearing loss, tinnitus, and an increased rating for diabetes were dismissed.  Furthermore, the Court noted that it lacked jurisdiction over the Board remand for service connection for hypertension due to herbicide exposure, service connection for a psychiatric disability, and a higher initial rating for erectile dysfunction.  

The appeal has now been returned to the Board for action consistent with the January 2017 JMPR.  The issues of service connection for hypertension due to herbicide exposure, service connection for a psychiatric disability, and a higher initial rating for erectile dysfunction have not been returned to the Board.  In the event that the Veteran is not eventually granted the benefits sought at the RO and these issues are returned, they will be the subject of a separate decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2017 JMPR noted that the Board relied on the opinion of a February 2013 VA examiner to determine that the Veteran's service connected diabetes had not been aggravated his hypertension.  It was further noted that the standard cited by the examiner was incorrect, in that he appears to have believed that aggravation must be permanent in order to merit service connection.  However, the JMPR observed the pertinent regulation only requires an increase in severity of a nonservice-connected disease, and did not require that aggravation be permanent.  See 38 C.F.R. § 3.310(b).  The Board was requested to provide additional reasons and bases as to why the February 2013 opinion was adequate.  1/14/2017 VBMS, CAVC Decision, pp. 18 - 21.  

The Board agrees that the February 2013 opinion is inadequate.  A review of that opinion shows the examiner does in fact appear to base his negative opinion on the lack of evidence to show that the diabetes did "permanently aggravate" the hypertension.  2/23/2013 VBMS, Medical Treatment Record-Government Facility, p. 11.  Therefore the Board finds that an addendum opinion must be obtained that applies the correct standard for aggravation of a non-service connected disability by a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2013 VA hypertension examination and authored the accompanying opinion.  After a review of the file, the examiner should provide the following opinion:

a) Is it as likely as not that the Veteran's hypertension was aggravated by his service connected diabetes mellitus?  For the purposes of this opinion, aggravation is defined as: any increase in severity of the hypertension that is proximately due to or the result of the diabetes mellitus and not due to the natural progress of the hypertension.  The increase is not required to be permanent.  

If the answer is affirmative, can a baseline severity of the Veteran's hypertension prior to aggravation be identified?  If so, please provide a description of that baseline.  

The reasons for all opinions should be provided.  If the February 2013 examiner is no longer available, the claims file must be sent to another examiner with equal qualifications (i.e. Medical Doctor) to obtain the requested opinion.  A new examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




